Citation Nr: 0104622	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  94-43 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1963 and from March 1963 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

This case was previously before the Board in June 1996, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.

It would appear that the veteran currently seeks entitlement 
to service connection for the residuals of a brain concussion 
or concussions, allegedly sustained in service.  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.


FINDING OF FACT

The veteran's service-connected coccidioidomycosis is, at 
present, essentially asymptomatic.


CONCLUSION OF LAW

An increased (compensable) evaluation for coccidioidomycosis 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Codes 6821 (effective prior to 
October 7, 1996) and 6835 (effective October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  On VA examination in September 1969 the 
veteran reported that he had had valley fever in 1964 and 
that he had frequent bouts of shortness of breath.  He was 
not taking any medication.  The examiner stated that the 
veteran suffered from a primary coccidioidomycosis in service 
which appeared well-healed.  Examination resulted in 
diagnoses of (1) asthma, bronchial, perennial, without 
structural pulmonary changes; and (2) Coccidioidomycosis, 
pulmonary, healed.  

By a rating decision dated in November 1969, service 
connection was established for bronchial asthma with allergic 
rhinitis, rated 30 percent disabling from May 17, 1969.  It 
was noted that coccidioidomycosis was not found on last 
examination.

VA examination in June 1974 revealed that the veteran's chest 
was symmetrical in contour and equal on expansions.  The 
lungs were clear.  There were no rales, wheezing or rhonchi 
noted.  No impairment of breath sounds was noted.  Percussion 
was resonant.  Chest X-ray revealed a small coin lesion in 
the periphery of the right upper lobe in the third anterior 
interspace.  The examination resulted in diagnoses which 
included the following:  residual of coccidioidomycosis, 
right upper lung field from history.

The veteran was again scheduled for examination in November 
1974.  A repeat chest X-ray showed that the rounded density 
at the right midlung laterally was essentially unchanged 
compared to the previous examination of June 1974.

By a decision dated in December 1974, the rating for the 
veteran's bronchial asthma with allergic rhinitis was reduced 
from 30 percent to 10 percent from March 1975.  In October 
1975, the Board held that a rating in excess of 10 percent 
for bronchial asthma with allergic rhinitis was not 
warranted.

When the veteran was again examined for disability evaluation 
purposes by VA in May 1977 it was reported that he had not 
been seen or treated by a physician since 1974 and that he 
had not been taking any physician-prescribed respiratory 
tract medication.  Pulmonary function studies showed normal 
values.  

By a rating dated in September 1977, the rating for the 
bronchial asthma with allergic rhinitis was reduced from 10 
percent to 0 percent disabling from February 1977 (the date 
that the veteran's benefits had previously been terminated 
because of his failure to report for a scheduled VA 
examination).

VA examination in July 1990 resulted in the following 
impression:  "I find no evidence that the patient has any 
pulmonary disability.  The right upper lobe nodule is likely 
a residual from his valley fever."

On VA ear, nose, and throat examination in May 1993, the 
veteran gave a history of San Joaquin Valley Fever, 
reportedly contracted in 1969.  According to the veteran, he 
could currently walk half a mile before getting dyspnea and 
sweating, though this became worse when mowing grass or 
walking up a flight of stairs.  The veteran further stated 
that he had undergone tomography in 1984 and was told that he 
had "some old healed lesions" on his lungs.  Currently, the 
veteran was receiving no medication.  His breath sounds were 
within normal limits, though the expiratory phase was 
"questionably mildly prolonged."  No rhonchi or rales were 
heard.  The veteran stated that he had smoked one pack of 
cigarettes a day since he was 15 years old.  Moreover, 
according to the veteran, he experienced dyspnea even at 
rest, though no dyspnea was apparent on examination.  
Radiographic studies of the veteran's chest showed a nodular 
density in the right midline, most properly representative of 
a granuloma, and showing no change from a previous study.  No 
acute infiltrates were visualized.  Pulmonary function 
testing showed an FVC, FEV1, FEV1/FVC ratio, and FEF 25-75 
percent which were all within normal limits.  Lung volumes 
were likewise within normal limits.  Following the 
administration of bronchodilators, there was a slight 
response.  Reduced diffusing capacity indicated the presence 
of a minimal loss of functional alveolar capillary surface.  
However, the diffusing capacity was not corrected for the 
veteran's hemoglobin.  The pertinent diagnosis was minimal 
diffusion defect--pulmonary vascular.  In the opinion of the 
examiner, the veteran's coccidioidomycosis did not appear to 
be "significantly active."  Further noted was that the 
veteran's past smoking history, in conjunction with his 
obesity, might be responsible for some of his symptomatology.

In a rating decision of October 1993, the RO determined that 
a prior rating action of November 12, 1969, was clearly and 
unmistakably erroneous in failing to establish service 
connection for coccidioidomycosis.  That same rating decision 
granted service connection for coccidioidomycosis, to be 
rated in conjunction with the veteran's service-connected 
bronchial asthma and allergic rhinitis.

In a rating decision of May 1994, the RO assigned a separate 
noncompensable evaluation for the veteran's service-connected 
coccidioidomycosis.

Radiographic studies of the veteran's chest conducted at a VA 
medical facility in March 1997 showed no change in the 
previously-noted small calcified granuloma in the veteran's 
right midlung.  The veteran's lung showed no evidence of 
acute infiltrates, and the mediastinum and osseous structures 
were within normal limits.  The clinical assessment was no 
acute infiltrates.

VA pulmonary function tests, likewise conducted in March 
1997, showed that spirometry, lung volumes, and diffusion 
capacities were within normal limits.  The pertinent 
diagnosis was pulmonary function studies "within the normal 
range."

In May 1997, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of tomography 10 years earlier, at which time he was 
reportedly told that he had "a granulomatous lesion on his 
right lung."  According to the veteran, he experienced an 
occasional cough, accompanied by whitish sputum.  The veteran 
additionally noted, however, that he had smoked one pack of 
cigarettes a day since he was 18 years old.  The pertinent 
diagnosis was old granulomatous disease, especially 
coccidioidomycosis, with old lesions in the right lung, but 
no active disease.

At the time of a VA pulmonary examination in early May 2000, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran stated 
that he had "no lung problems," and, therefore, would not 
undergo pulmonary function studies.  Initially, the veteran 
denied any shortness of breath, cough, wheezing, or any other 
chest symptoms.  The veteran additionally denied ever having 
had asthma.  When further questioned, the veteran did admit 
that he had a "dime-sized" coin lesion which had been 
discovered at Camp Pendleton, at which time he was found to 
have a positive tuberculosis skin test and valley fever skin 
test.  According to the veteran, he might have been given 
"some sort of decongestants" or other simple medication at 
that time.  The veteran further stated that, at some point, 
pulmograms were done, which were satisfactory.  As far as the 
veteran knew, his coccidioidomycosis "had not given evidence 
of any problem."  Nor was he certain that there were any 
remaining chest X-ray abnormalities.  The veteran denied 
weight loss, fever, and night sweats.  When questioned 
regarding his tobacco use, he stated that he smoked "as much 
as he wanted to."  Eventually, it was determined that the 
veteran most probably smoked about one pack of cigarettes per 
day.  The veteran denied being on any asthma medication, or 
even being told that he had asthma.  However, based on a 
review of the veteran's claims folder, there was "much 
information" that he actually did suffer from asthma while in 
service.  Moreover, during the course of the examination, the 
veteran did report coughing up less than a teaspoon of sputum 
every morning, which was "perhaps slightly yellowish" in 
color.

On physical examination, the veteran weighed 216 pounds.  He 
did not appear to be in any respiratory distress, or to use 
any accessory muscles of respiration.  The appearance of the 
veteran's chest was within normal limits, with no clear 
increase in AP diameter.  Respiratory excursions were 
likewise normal, and the veteran's diaphragm moved well by 
percussion.  The veteran's chest was clear to percussion, and 
breath sounds were intact throughout, with only minimal 
reduction in intensity.  At the time of evaluation, there was 
no evidence of rales or rhonchi, or of any wheezes.  Nor was 
there any clubbing or peripheral edema.  The veteran 
displayed a regular sinus rhythm, with heart percussion 
approximately 10 centimeters from the midsternal line, and no 
right ventricular heave.  The clinical impression was of a 
history of lung granuloma by X-ray, with no evidence that 
this was anything other than a scar or coccidioidomycosis, 
without any clinical effects.  The veteran was advised that 
pulmonary function studies had been scheduled, but apparently 
refused to undergo any such studies.

In an addendum to the aforementioned examination dated in May 
2000, it was noted that pulmonary function tests had been 
declined by the veteran, but that radiographic studies of the 
chest had revealed the presence of borderline cardiomegaly 
and an old granuloma, otherwise without acute changes.


Analysis.  The veteran in this case seeks a compensable 
evaluation for service-connected coccidioidomycosis.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

The Board notes that, effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
lung diseases underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected coccidioidomycosis 
be evaluated under the pertinent regulations effective both 
before and after the October 7, 1996 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 3-2000 (April 10, 2000).

In the case at hand, service connection and a noncompensable 
evaluation for the veteran's coccidioidomycosis were made 
effective May 17, 1969, the date following the veteran's 
discharge from service.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

In the present case, radiographic studies of the veteran's 
chest conducted as part of a VA examination in May 1993 
showed only a nodular density in the veteran's right midlung, 
most probably representative of a granuloma, with no change 
from previous studies, and no evidence of any active 
infiltrate.  Pulmonary function testing conducted at that 
time showed evidence only of a minimal pulmonary vascular 
diffusion defect.  The veteran's breath sounds were within 
normal limits, with only a "questionably mildly prolonged" 
expiratory phase.  In the opinion of the examiner, the 
veteran's coccidioidomycosis did not appear to be 
"significantly active."

Subsequent radiographic studies conducted in March 1997 
showed no change in the previously noted small calcified 
granuloma in the veteran's right midlung.  Once again, the 
veteran's lung showed no evidence of any acute infiltrate.  
Pulmonary function studies were described as "within the 
normal range."

The Board notes that, on VA general medical examination in 
early May 1997, the veteran was again described as exhibiting 
"no active disease."  Moreover, on subsequent VA respiratory 
examination in May 2000, there was noted only a history of 
lung granuloma by X-ray, with no evidence that this 
represented anything other than a scar or coccidioidomycosis, 
"without any clinical effects."

The Board observes that, pursuant to those laws and 
regulations in effect prior to October 7, 1996, a 
noncompensable evaluation for service-connected 
coccidioidomycosis is warranted where there is evidence of 
nonsymptomatic, healed lesions.  A 30 percent evaluation, 
under those same laws and regulations, requires evidence of 
localized pulmonary cavitation, or localized dense and 
confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic), not requiring treatment.  38 C.F.R. Part 4, 
Code 6821 (effective prior to October 7, 1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected coccidioidomycosis, a 
noncompensable evaluation is warranted where there is 
evidence of asymptomatic, healed and inactive mycotic 
lesions.  A 30 percent evaluation requires evidence of 
chronic pulmonary mycosis, with minimal symptoms such as 
occasional minor hemoptysis or productive cough.  38 C.F.R. 
Part 4, Code 6835 (effective October 7, 1996).

Based on the aforementioned, it is clear that the veteran 
did, in fact, suffer from coccidioidomycosis while he was in 
the military service.  However, pertinent evidence is to the 
effect that the veteran's coccidioidomycosis healed and has 
been asymptomatic since his release from service.  The only 
significant clinical finding remaining appears to be that of 
a coin-sized, old granulomatous lesion on the veteran's right 
lung, with no evidence of any active infiltrates, or clinical 
effect.  

Under such circumstances, the Board is of the opinion that 
the noncompensable evaluation currently in effect is 
appropriate, and that an increased rating is not warranted 
currently or for any separate period since his release from 
service.


ORDER

An increased evaluation for service-connected 
coccidioidomycosis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

